Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are rejected and pending in the application. 

Claim Objections
Claim 3, 8, 10, 15, and 17 is objected to because of the following informalities:  
Claim 8 recites the limitation “a tangible, non-transitory memory" but the claim should read “a tangible non-transitory memory”.
 
 Claims 3, 10, and 17 recites the limitation “first structed" but the claim should read “first structured”. 

Claim 15 recites the limitation “a non-transitory, tangible computer readable storage medium" but the claim should read “a tangible non-transitory computer readable storage medium”.

Appropriate correction is required.



Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi  U.S. Patent Publication (2016/0034600; hereinafter: Joshi) in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Joshi discloses a system comprising: 
a processor (paragraph[0080], “The computing device 500 includes a processor…etc.”); and 
a tangible, non-transitory memory configured to communicate with the processor (paragraph[0088], “The memory 564 can be implemented as one or more of a computer-readable medium or media, a volatile memory unit or units, or a non-volatile memory unit or units…etc.”), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (paragraph[0080], “The processor 502 can process instructions for execution within the computing device…etc.”):
receiving, by the processor, a search request (paragraph[0032], “the process 100 permits a user to use unstructured natural language queries…etc.”); 

Joshi does not appear to explicitly disclose 
generating, by the processor, relationship map data based on linked data elements of at least one of a structured data set, an unstructured data set, or a hybrid data set comprising structured and unstructured data; and 
displaying, by the processor, a graphical relationship map including an entity type icon based on the relationship map data and the search request.

However, Zhu discloses generating, by the processor, relationship map data based on linked data elements of at least one of a structured data set, an unstructured data set, or a hybrid data set comprising structured and unstructured data (Figure 14, paragraph[0055], “The network extraction engine 120 will structure the results of its analysis, such as in an xml format, including, at a minimum, such information as the entities extracted, the relationships between those entities…etc.”); and 
displaying, by the processor, a graphical relationship map including an entity type icon based on the relationship map data and the search request (paragraph[0056], “In addition, the visualization model should display links 700 indicating relationships between one or more entities…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Joshi with the teachings of Zhu to create map relationships of entities which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Joshi with the teachings of Zhu to process structure and unstructured data for meaningful display to or used by a user (paragraph[0009]). 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Joshi and Zhu discloses all the elements in claim 8, as noted above, and Zhu further disclose comprising: linking, by the processor, a first structured data set defining a first entity type with a second structured data set defining a second entity type to generate a structured link set (paragraph[0054], “further comprising: linking, by the processor, a first structured data set defining a first entity type with a second structured data set defining a second entity type to generate a structured link set, wherein the structured link set is based on a common key; and joining, by the processor, the structured link set to the relationship map data…etc.”), wherein the structured link set is based on a common key; and joining, by the processor, the structured link set to the relationship map data (paragraph[0054], “For example, assuming two entities are identified, the first being a person (e.g., Shakespeare) and the other a location (e.g., the Globe theater), and the sentence that describes these two entities includes one or more indicators in the text of the sentence that describes a relationship between the two entities...etc.”)


Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Joshi and Zhu discloses all the elements in claim 9, as noted above, and Zhu further disclose linking, by the processor, a first unstructured data set defining a third entity type with at least one of the first structed data set or the second structured data set to generate a hybrid link set (paragraph[0055], “Identified relationships are not limited to relationships indicated by linking words within a sentence. Relationships between entities are also identified where multiple entities are identified within a near proximity to each other, perhaps repeatedly, thus establishing an inference that a relationship does exist between the entities..etc.”), wherein the hybrid link set is based on an inference between the first structured data set and the first unstructured data set; and joining, by the processor, the hybrid link set to the relationship map data (paragraph[0055], “thus establishing an inference that a relationship does exist between the entities…etc.”).

Claims 4, 5, 6, 7, 11, 12, 13, 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi  U.S. Patent Publication (2016/0034600; hereinafter: Joshi) in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu) and further in view of Bornea et al. U.S. Patent Publication (2013/0332478; hereinafter: Bornea) 

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Joshi and Zhu discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose linking, by the processor, a second unstructured data set defining a fourth entity type with the first unstructured data set to generate an unstructured link set, wherein the unstructured link set is based on a user entity; and joining, by the processor, the unstructured link set to the relationship map data.

However, Bornea discloses linking, by the processor, a second unstructured data set defining a fourth entity type with the first unstructured data set to generate an unstructured link set (paragraph[0009], “The method includes: receiving entity information that is extracted from a first set of unstructured data using an open domain information extraction system…etc.”), wherein the unstructured link set is based on a user entity; and joining, by the processor, the unstructured link set to the relationship map data (paragraph[0009], “wherein the entity information comprises relationship information between a first entity and a second entity of the first set of unstructured data; recognizing a pattern based on the relationship information and creating a schema for the first set of unstructured data based on the pattern (paragraph[0039], “These elements are deemed to be instances of the type "Researcher," which is deemed to be an instance of the type "Scientist." Instance level searching may be performed at query evaluation time and may be performed by the querying device 430…etc.”); and associating an element of the created schema with (i) an entity of a second set of unstructured data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Joshi  with the teachings of Zhu and Bornea to obtain different user entities which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Joshi  with the teachings of Zhu and Bornea to provide query and integration of structured and unstructured data (Bornea: paragraph[0009]). 

Claims 5 and 12
As to claims 5 and 12, the combination of Joshi, Zhu, and Bornea discloses all the elements in claim 11, as noted above, and Zhu further disclose applying, by the processor, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set (paragraph[0006], “These tools include natural language processors (NLPs)…etc.” and paragraph[0052]).

Claims 6 and 13
As to claims 6 and 13, the combination of Joshi, Zhu, and Bornea discloses all the elements in claim 12, as noted above, and Zhu further disclose generating, by the processor, from the first unstructured data set and the second unstructured data set a topic set and generating the unstructured link set based on the topic set (paragraph[0052], “to associate the extracted entity with additional information such as the data document from which it was extracted, the category of the entity (for example, "location", "person", "organization"), the date of extraction or other information. While the specific structure of the list may be dictated by a specific embodiment, it is preferable for performance reasons…etc.”).

Claims 7, 14, and 20
As to claims 7, 14, and 20, the combination of Joshi, Zhu, and Bornea discloses all the elements in claim 11, as noted above, and Zhu further disclose wherein the graphical relationship map includes a plurality of entity type icons each associated on a one to one basis with the first entity type, the second entity type, the third entity type, and the fourth entity type, and wherein the graphical relationship map includes a plurality of links between the plurality of entity type icons based on at least one of the structured link set, the hybrid link set, or the unstructured link set (figure 14, paragraph[0107], “Each node in the network represents an entity. The connecting lines between each entity represent relationships between the entities. In FIG. 13, a zoomed-in view of the same entity network is shown. Entities are shown by representative icons…etc.”).

Claim 19
As to claim 19, the combination of Joshi, Zhu, and Bornea discloses all the elements in claim 18, as noted above, and Zhu further disclose applying, by the computer based system, a natural language processing algorithm to the first unstructured data set and the second unstructured data set to generate a corresponding topic set (paragraph[0052], “to associate the extracted entity with additional information such as the data document from which it was extracted, the category of the entity (for example, "location", "person", "organization"), the date of extraction or other information. While the specific structure of the list may be dictated by a specific embodiment, it is preferable for performance reasons…etc.”), wherein the corresponding topic set comprises matched topics between the first unstructured data set and the second unstructured data set (figure 14, paragraph[0107]. “The connecting lines between each entity represent relationships between the entities…etc.”); and generating, by the computer based system, the unstructured link set based on the corresponding topic set (paragraph[0056], “Preferably, the visualization model displays to the user the entity, which may, in the exemplary embodiment shown in FIG. 7 comprise a person, location, date, dollar amount, organization, concept, or percent value. In addition, the visualization model should display links 700 indicating relationships between one or more entities, possibly including a direction or weight of the relationship. Such information may be extracted based upon whether the relationship was explicit or implicit…etc.”).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100